Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-17 filed 07/16/2020 are pending for examination.


Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 

	Step 1 analysis: 
Claims 14-16 are to a process comprising a series of steps, clams 1-13 to a device/apparatus, and claim 17 to a system, which are statutory (Step 1: Yes).

	Step 2A Analysis:
Claim 1 recites:
1. A sales management device comprising: processing circuitry having programmed instructions to: 
receive first data from a first sensor indicating movement of a commodity displayed in a display place; 
receive second data from a second sensor identifying at least one customer located proximate the display place when the commodity is moved, the at least one customer including a first customer; 
provisionally register, in response to a determination that a plurality of customers are identified in the second data, sales data of the commodity in purchase lists of the respective customers; 
prevent accounting for the first customer in response to a determination that a purchase list of the first customer includes provisionally registered sales data; 
finalize, in response to a determination that only one customer is identified in the second data, registration of the sales data of the commodity in the purchase list of the first customer; and 
permit accounting for the first customer in response to a determination that the purchase list of the first customer does not include provisionally registered sales data.


Step 2A Prong 1 analysis: Claims 1-17 recite abstract idea.
Claim 1: Yes.  The claim 1 recites the highlighted limitations of provisionally register, in response to a determination that a plurality of customers are identified in the second data, sales data of the commodity in purchase lists of the respective customers; prevent accounting for the first customer in response to a determination that a purchase list of the first customer includes provisionally registered sales data; finalize, in response to a determination that only one customer is identified in the second data, registration of the sales data of the commodity in the purchase list of the first customer; and permit accounting for the first customer in response to a determination that the purchase list of the first customer does not include provisionally registered sales data. These limitations, as drafted, represent a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of using a processing circuitry having programmed instructions to implement these steps.  That is, other than reciting using the processing circuitry nothing in the claim elements precludes the step from practically being performed in the mind.   For example, but for the “by the processing circuitry” language, the claim encompasses a person looking at data collected and forming simple judgements of provisionally registering, preventing accounting, finalizing registration and permitting accounting.  The mere nominal recitation of by a processing circuitry does not take the claim limitations out of the mental process grouping.  Thus, the claim 1 recites an abstract idea falling within mental process.   Since the dependent claims 2-13 include the limitations of claim 1, they all recite an abstract idea.
Since the limitations of the other two independent claims 14 and 17 recite similar limitations are similar to those of claim 1, they are analyzed on the same basis as established for claim 1. Accordingly claim 14 with its dependent claims 15-16 and claim 17 recite an abstract idea falling within mental process.   
Step 2A, prong 1= Yes. Claims 1-17 recite abstract idea.

Step 2A Prong 2 analysis:
Claims 1-17: The judicial exception is not integrated into a practical application.
No.  The claim recites additional elements of receiving first data from a first sensor indicating movement of a commodity displayed in a display place and receiving second data from a second sensor identifying at least one customer located proximate the display place when the commodity is moved, the at least one customer including a first customer. The receiving steps from the sensors and from the external source is recited at a high level of generality (i.e. as a general means of gathering information on the displayed articles in a place and the interactions of persons with the displayed articles for the determining and subsequent followed steps of provisionally registering, preventing accounting, finalizing registration and permitting accounting steps, and amount to mere data gathering, which is a form of insignificant extra‐solution activity. The “programmed processing circuitry” merely describes how to generally “apply” the otherwise mental judgements in a generic or general- purpose computing environment.  The processing circuitry is recited at a high level of generality and is merely automates the determining and subsequent followed steps of provisionally registering, preventing accounting, finalizing registration and permitting accounting steps. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.    The claim 1 is directed to the abstract idea.
Dependent claims 2, 6, 7, 8, 9, 10 11, 12, 13 recite limitations to providing and receiving data and claims 3, 4, 5, 6, 7, 8, 9, 10, 11, recite limitations to manipulating data such as updating data, changing data, deleting data based on received information which are insignificant extra-solution activity and functions that can be implemented mentally and manually,  which do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim 2-13 are directed to the abstract idea. As analyzed for claim 1 above.
Since the limitations of claims 14-17 are covered in the analysis of claims 1, 2-3 and 6 above, they are analyzed on the same basis as established for claims 1-3 and 6 above as being directed to an abstract idea.
Step 2A=Yes. Claims 1-17 are directed to abstract ideas.

Step 2B analysis:	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Since claims are as per Step 2A are directed to an abstract idea, they have to be analyzed per Step 2B, if they recite an inventive step, i.e., the claims recite additional elements or a combination of elements that amount to “Significantly More” than the judicial exception in the claim.
	As discussed above with respect to Step 2A Prong Two, the additional elements in the claims 1-17 amount to no more than mere instructions to apply the exception using a generic computer component, and generally linking the judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B, i.e., mere instructions to apply the exception using a generic computer component, and generally linking the judicial exception to a particular technological environment or field of use using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under 2019 PEG, a conclusion that an additional element or elements is/are extra-solution activity, or are well-understood, conventional and routine activity in step 2A should be re-evaluated in step 2B. Here the receiving, acquiring, and transmitting steps were considered are extra-solution activity, or are well-understood, conventional and routine activity activities in step 2A and thus it is re-evaluated in step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
The background of the example does not provide any indication that the computer components are anything other than a generic, off the shelf computer component and the Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere receiving, acquiring, and transmitting steps using a generic computer is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here).
Accordingly, a conclusion that the receiving, acquiring, and transmitting steps are well-understood, routine conventional activities are supported under Berkheimer Option 2.
Step 2B = No, the claims 1-17 do not provide an inventive concept (significantly more than the abstract idea). The claims 1-17 are patent ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
1. A sales management device comprising: processing circuitry having programmed instructions to: 
receive first data from a first sensor indicating movement of a commodity displayed in a display place; 
receive second data from a second sensor identifying at least one customer located proximate the display place when the commodity is moved, the at least one customer including a first customer; 
provisionally register, in response to a determination that a plurality of customers are identified in the second data, sales data of the commodity in purchase lists of the respective customers; 
prevent accounting for the first customer in response to a determination that a purchase list of the first customer includes provisionally registered sales data; 
finalize, in response to a determination that only one customer is identified in the second data, registration of the sales data of the commodity in the purchase list of the first customer; and 
permit accounting for the first customer in response to a determination that the purchase list of the first customer does not include provisionally registered sales data.

	The underlined limitations above render the scope of claim unclear and indefinite because the rest of the limitations are directed to one purchase candidate customer being present at a position, whereas the underlined limitations are directed to a separate situation when instead of one customer candidate there are plurality of customer candidates. Since the first two limitations, “ receive first data from a first sensor indicating movement of a commodity displayed in a display place; receive second data from a second sensor identifying at least one customer located proximate the display place when the commodity is moved, the at least one customer including a first customer;’ are directed to one purchase customer then the transaction is closed by finalizing registration record and permitting accounting with no possibility for the second situation of considering plurality of customers [see Fig.12], thereby rendering the scope of claim 1 and its dependent claims 2-13 unclear and indefinite. The dependent claims 2-13, as drafted, inherit this deficiency and do not undo it.
	Since the other two independent claims 14 and 17 recite similar limitations, they are analyzed on the same basis and are rejected with their dependent claims 15-16.
	In order to overcome this rejection examiner suggests to amend claims 1 and 2 as follows:	
	1. A sales management device comprising: processing circuitry having programmed instructions to: 
receive first data from a first sensor indicating movement of a commodity displayed in a display place; 
receive second data from a second sensor identifying at least one customer located proximate the display place when the commodity is moved, the at least one customer including a first customer; 


finalize, in response to a determination that only one customer is identified in the second data, registration of the sales data of the commodity in the purchase list of the first customer; and 
permit accounting for the first customer in response to a determination that the purchase list of the first customer does not include provisionally registered sales data.
provide an inquiry to the first customer asking whether the first customer intends to purchase the commodity in response to the determination that the purchase list of the first customer includes provisionally registered sales data, wherein the provisionally registered sales data was created earlier when the received second data identified a plurality of customers located proximate to the display place instead of the at least one customer.
  2 (canceled)

	Claims 14 and 17 to be amended accordingly.

4.	Prior art discussion:
Examiner has conducted Keyword Search in East for USPG-PUB, USPAT, USOCR, FPRS, EPO, JPO, Derwent, IBM_TDB and FIT databases, searched Dialog database or NPL references, reviewed the references cited in the IDSs’ filed 06/04/2021 and 07/16/2020.  

	4.1.	The prior art of record, alone or combined, neither teaches nor renders obvious the limitations, as a whole, comprising a processor implementing the steps of receiving first data from a first sensor indicating movement of a commodity displayed in a display place, receiving second data from a second sensor identifying at least one customer located proximate the display place when the commodity is moved, the at least one customer including a first customer, provisionally registering, in response to a determination that a plurality of customers are identified in the second data, sales data of the commodity in purchase lists of the respective customers, preventing accounting for the first customer in response to a determination that a purchase list of the first customer includes provisionally registered sales data, finalizing, in response to a determination that only one customer is identified in the second data, registration of the sales data of the commodity in the purchase list of the first customer, and permitting accounting for the first customer in response to a determination that the purchase list of the first customer does not include provisionally registered sales data [See independent claims 1, 14, and 17].

	4.2.	Best prior art of record:
(i)	Glaser et al. [US 20180373928 A1; cited in the IDS filed 06/04/2021] discloses a system and method for linking observed human activity including an user interaction experience on video to a user account through a computer vision monitoring system, detecting and tracking a human as a computer vision modeled person within an environment, wherein the environment can include a grocery store, a mall, or any suitable environment that would depend on multiple camera imaging and creating a record linked to the user’s account [see Abstract, paras 0019, 0024, 0039 and 0057], wherein the interaction could include gestures and his focus during his interaction experience. Glaser further teaches, see paras 0039 allowing automated self-checkout by maintaining a checkout list of items purchased.

(ii)	Hay [US Patent 9536236 B2; see claim 42] discloses an automated store outlet, wherein sensors are used to detect and identify items removed from the shelves in the store, identify the customer when he enters the store, the removed items are identified based on a database of information for each item in each tray within the first bay, adding each removed item to an electronic shopping cart for the customer in response to the detecting and identifying of each removed item using the first sensor; displaying the electronic shopping cart to the customer, including an identification of each removed item and a purchase price for each removed item, on the display of the activity monitoring panel of the first bay, prior to purchase of the removed items by the customer, locking the bay door of the first bay after the customer has completed removing items from the first bay, receiving customer identification from the customer into a second door access unit associated with the bay door of a second bay of the plurality of bays, wherein the second bay is different from the first bay, unlocking the bay door of the second bay to provide access to the items contained within the second bay to the customer for the same purchase transaction prior to purchase by the customer, detecting and identifying the manually removed items and so on allowing the customer to remove items from different bays and adding them to the shopping cart and closing the purchase transaction of the customer after the bay door of the first bay and of the second bay are locked after the customer closes the transaction manually or after a predetermine period of inactivity by charging the customer for the items removed from the plurality of bays by the customer and displayed in the electronic shopping cart of the customer.

	(iii)	Hurewitz [US 20140363059 A1, see claims 14-15, 20-21] discloses a server computer receiving data from a plurality of sensors in a retail store, using the received sensor data to monitor and track a customer’s movements in the retail store and record the same, receiving customer identification, his location and timing within the retail store and the server computer, matching the customer identification event to the movement path for the customer by comparing the time and location of the customer notification event to data in the movement path of the customer, transmitting data from the customer record to the clerk mobile device. The plurality of sensors detect interactions between the customer and a product in the retail store which are recorded in association with the customer record in the customer database, the storing of interaction includes sensor detected an emotional reaction between the customer and the product.
	
(v)	International Business Machines (IBM) issued patent titled "System for observing and analyzing customer opinion" News Bites - Computing & Information [Melbourne] 11 Oct 2019; retrieved from Dialog on 04/25/2022 discloses that IBM is issued a patent teaching a system comprising one or more cameras coupled to an analysis apparatus comprising a focus module configured to track using one or more cameras to identify that a customer is focused on a  product displayed in a real-world retail environment, detecting the consumer’s face’s expressions to  determine an opinion of the customer regarding the consumer product based on the detected one or more physiological characteristics.

5.	Note: If rejections under 35 USC 101 and 35 USC 112

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

(i)	Fisher et al. [US Patent 10474991 B2; see Abstract] discloses systems and techniques using plurality of cameras/sensors for tracking inventory of items in a warehouse /store space including identifying an item identifier, a location and a timestamp. 
(ii)	Landers, JR. et al. [US 20160110702 A1, see Para 0014] discloses automated techniques for identifying items presented for purchase along with identifying the purchaser.
(iii)	JP5650531 B2 [see claims] discloses a checkout platform including a transaction panel, which displays information stored in an inventory database and the tag identification information based on a customer specific list of the plurality of items having by identifying the plurality of unique RFID tags attached to the items. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625